Citation Nr: 1814418	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-33 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army from October 1968 to May 1970, to include a tour of duty in Vietnam.

The claim comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which declined to reopen the previously denied claim.  A November 2013 Statement of the Case reopened the claim, but denied service connection for PTSD on the merits.

Irrespective of the RO's action, the Board must decide whether the Veteran has submitted new and material evidence to reopen the claim.  Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Jackson v. Principi, 265 F.3d 1366 (Fed Cir 2001) ("Thus, the statutes make clear that the Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened....").  The issues are accordingly framed as above.

The Board notes that the Veteran has separately claimed service connection for other currently diagnosed psychiatric illnesses.  Although the Veteran, as a layperson, is not competent to distinguish between competing psychiatric diagnoses, and so a claim of service connection for one is considered a claim for all,  Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board declines to exercise jurisdiction over claims with regard to other conditions at this time, as they are currently still being processed by the RO.

The issue of service connection for PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  Service connection for PTSD was most recently denied in a September 1998 Board decision on the grounds that there was no valid diagnosis of PTSD.

2.  Since September 1998, the Veteran has submitted evidence which has not been previously considered  by agency decision makers, addresses the unestablished fact, is not cumulative or redundant, and raises the reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

1.  The September 1998 Board decision is final.  38 U.S.C. § 7103 (2012); 38 C.F.R. § 20.1100 (2017).

2.  The criteria to reopen the previously denied claim of service connection for PTSD are met.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  With regard to reopening the claim, the Board is granting in full the benefit sought on appeal.  Accordingly, any error committed with respect to either the duty to notify or the duty to assist was harmless and will not be further discussed.  

Board decisions are generally final as of the date of issuance and mailing.  38 U.S.C. § 7103; 38 C.F.R. § 20.1100.  The Veteran was notified of the Board decision denying service connection for PTSD in September 1998.  A final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C. § 5108; 38 C.F.R. § 3.156.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In connection with his reopened claim, the Veteran submitted a statement from Dr. NAOV, indicating that there was evidence of record supporting a diagnosis of PTSD, and that the diagnosis was likely service-connected. This opinion was not considered in the September 1998 decision and directly addresses the basis of that denial.  Reopening of the previously denied claim is warranted.  

Adjudication of the Veteran's claim does not end with the determination that new and material evidence has been received.  This matter must now be addressed on a de novo basis.  For the reasons detailed in the remand section, additional development is required for a full and fair adjudication of the underlying service connection claim.


ORDER

Reopening of the previously denied claim of service connection for PTSD is granted.


REMAND

Following the most recent May 2016 Supplemental Statement of the Case (SSOC), additional pertinent medical evidence from the VA Medical Center (VAMC) was added by the AOJ to the Veteran's paperless claims file.  To date, this pertinent evidence has not been reviewed by the AOJ, and no waiver from the Veteran or his representative is of record.  Regulations regarding automatic waiver do not apply as the new evidence was submitted by the AOJ and not by the Veteran or his representative.  A waiver was sought in January 2018 correspondence, but the Veteran has not responded, and the Board will therefore presume that the Veteran wants the claim remanded back to the AOJ for a review of the newly received evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2017); Disabled American Veterans v. Sec'y of Veteran's Affairs, 327 F.3d 1339, 1346 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

Review the new evidence submitted since the May 2016 SSOC and readjudicate the Veteran's claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WILLIAM H. DONNELLY
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


